Case 1:18-cV-01056-RP Document 15-1 Filed 02/20/19 Page 1 of 3

EXHIBIT 1

 

Case 1:18-cV-01056-RP Document 15-1 Filed 02/20/19 Page 2 of 3
DocuSign Enve|ope |D: 8ED5DESC-8C96-407F-833B»A9555B7283B1

IN THE UNITED STATES DISTRICT COURT v
WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

STEPHEN HISER AND DANA ACE,
lndividually and on behalf of all others
similarly situated,

Plaintiffs,
Civil Action No. l 118-cv-1056

V.

NZONE GUIDANCE, LLC,

W>CO>CODOOJOOQCOOOOQCOOOOQ<O'§<OO

Defendant.

 

AFFIDAVIT OF BRAD VAUGHN

 

STATE OF TEXAS

§
COUNTY OF WILLIAMSON §

BEFORE ME, the undersigned authority, on this day personally appeared Brad Vaughn,
known to me to be the person Whose name is subscribed below, and who under oath did state the

following:

l. My name is Brad Vaughn. l am over the age of twenty-one (21) years, of sound mind,
capable of making this Affidavit, and fully competent to testify as to the matters stated
herein.

2. l arn the President of NZone Guidance, LLC (“NZone”). As part of my job duties and
responsibilities, l have access to and knowledge of contracts entered into by NZone,
including the agreement with RUSCO Operating, LLC, a wholly owned subsidiary of
RigUp, Inc.l

3. This Affidavit is based on my own personal knowledge based upon my own personal
knowledge as a result of the job duties l have performed while employed by NZone and a
review of records maintained by NZone in its regular course of business.

 

1 For purposes of this affidavit, “RigUp” includes RUSCO Operating, LLC, a wholly owned subsidiary of RigUp, Inc.

 

1 Case 1:18-cV-01056-RP Document 15-1 Filed 02/20/19 Page 3 of 3
DocuSlgn Envelope |D: 8ED5DEBC-8C96-407F-833B-A9555B7283B1

4. NZone is an oil and gas services company providing among other things directional drilling
and MWD services to oil and gas exploration companies

5. In order for NZone to be connected to independent professionals to help NZone on
potential projects, on September 15, 2016, l signed a contract on behalf of NZone with
RigUp titled, “Agreement Between Enterprise & RigUp For Use Of RigUp Service.”

6. By using RigUp’S service, NZone was able to propose projects on RigUp’s platform for
selection by independent professionals, such as the named plaintiffs in this case

l declare under penalty of perjury that the foregoing is true and correct. EXecuted this 20th day of

February, 2019.

DocuSigned by:

 

Brad Vaughn \---7543EADAE4A0407...
President, NZone Guidance, LLC

31427252.1

 

